              Case 1:19-cv-01767-GSA Document 11 Filed 05/12/20 Page 1 of 2



     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
10
                                 UNITED STATES DISTRICT COURT
11                              EASTERN DISTRICT OF CALIFORNIA
                                       FRESNO DIVISION
12
13
14                                                 )       Case No. 1:19-cv-01767-GSA
     LUCIA CARILLO,                                )
15                                                 )       MOTION AND ORDER WAIVING
                   Plaintiff,                      )       REQUIREMENT FOR DEFENDANT
16                                                 )       TO DELIVER PAPER COPY OF
          vs.                                      )       ADMINISTRATIVE RECORD
17   ANDREW SAUL,                                  )       TO COURT
     Commissioner of Social Security,              )
18                                                 )
                                                   )
19                 Defendant.                      )
                                                   )
20
21
            Defendant moves for waiver of the Court’s requirement to produce a hard copy of the
22
     certified administrative record. The Court’s Scheduling Order requires Defendant to file a hard
23
     copy of the certified administrative record with the Court. Doc. 2. Due to the COVID-19 health
24
     emergency, Defendant is presently unable to produce a hard copy of the record to comply with
25
     ///
26
     ///
27
     ///
28


                                                       1
              Case 1:19-cv-01767-GSA Document 11 Filed 05/12/20 Page 2 of 2



 1   the Scheduling Order. Thus, Defendant respectfully requests the Court to excuse Defendant
 2   from this requirement.
 3
 4
     Dated: May 11, 2020                        Respectfully submitted,
 5
 6                                              McGREGOR W. SCOTT
                                                United States Attorney
 7                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
 8
                                                Social Security Administration
 9
                                         By:    /s/ Carolyn B. Chen
10                                              CAROLYN B. CHEN
11                                              Special Assistant U.S. Attorney

12                                              Attorneys for Defendant
13
14
15   IT IS SO ORDERED.
16
        Dated:    May 12, 2020                           /s/ Gary S. Austin
17                                                 UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28


                                                   2
